       Case 4:18-cv-06862-YGR Document 53-1 Filed 10/10/19 Page 1 of 2




 1   MARK B. CHASSMAN (CA Bar No. 119619)
     mchassman@chassmanseelig.com
 2
     CHASSMAN & SEELIG LLP
 3   11766 Wilshire Boulevard, Suite 270
     Los Angeles, CA 90025
 4   Telephone: (310) 929-7192
     Fax: (310) 929-7627
 5

 6   SARAH A. PFEIFFER (CA Bar No. 278205)
     sap@msf-law.com
 7   SETH H. OSTROW (pro hac vice)
     sho@msf-law.com
 8   MEISTER SEELIG & FEIN LLP
     125 Park Avenue, 7th Floor
 9   New York, NY 10017
10   Telephone: (212) 655-3500
     Fax: (646) 539-3649
11
     Attorneys for Plaintiff Sales Transaction
12   Systems, LLC.
13
                                UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
15

16   SALES TRANSACTION SYSTEMS, LLC,                   Case No. 4:18-cv-6862-YGR

17                    Plaintiff,                       DECLARATION OF SARAH A.
                                                       PFEIFFER IN SUPPORT OF
18         vs.                                         PLAINTIFF SALES TRANSACTION
     POYNT CO.,                                        SYSTEMS, LLC’S OPENING CLAIM
19                                                     CONSTRUCTION BRIEF
20                    Defendant.
                                                       Hearing Date:         December 11, 2019
21                                                     Time:                 2:00 pm
                                                       Courtroom:            1, 4th Floor
22
                                                       Date Complaint Filed: Nov. 13, 2018
23                                                     Trial Date: Not Set
24

25

26

27

28


                           PFEIFFER DECLARATION, Case No. 4:18-cv-6862-YGR
        Case 4:18-cv-06862-YGR Document 53-1 Filed 10/10/19 Page 2 of 2




 1                              DECLARATION OF SARAH A. PFEIFFER

 2   I, Sarah A. Pfeiffer, declare and state as follows:

 3      1. I am an attorney with Meister Seelig and Fein LLP, and represent Plaintiff Sales

 4          Transaction Systems, LLC (“STS”) in this case.

 5      2. I submit this declaration in support of Plaintiff’s Sales Transaction Systems, LLC’s

 6          Opening Claim Construction Brief.

 7      3. Attached hereto as Exhibit A is a true and correct copy of United States Patent No.

 8          9,684,893, assigned to Poynt Co.

 9      4. Attached hereto as Exhibit B is a true and correct copy of the file history of the application

10          that resulted in United States Patent No. 9,684,893.

11      5. Attached hereto as Exhibit C is a true and correct copy of excerpts of the Encyclopedia of

12          Networking and Telecommunications.

13      6. Attached hereto as Exhibit D is a true and correct copy of excerpts of the Merriam-

14          Webster’s Collegiate Dictionary.

15

16      I declare under penalty of perjury that the foregoing is true to the best of my knowledge,

17   information, and belief.

18

19   Dated: New York, New York              /s/ Sarah A. Pfeiffer

20          October 9, 2019

21

22

23

24

25

26

27

28

                                                           2
                             PFEIFFER DECLARATION, Case No. 4:18-cv-6862-YGR
